—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered January 17, 1996, convicting defendant, after a jury trial, of two counts of burglary in the second degree, and sentencing *159him, as a persistent violent felony offender, to concurrent terms of 20 years to life, unanimously affirmed.
Defendant’s challenges to the court’s circumstantial evidence charge are unpreserved (see, People v Whalen, 59 NY2d 273, 280), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the charge as a whole conveyed the proper standards.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.